Title: To James Madison from John Breckenridge, 9 July 1803
From: Breckenridge, John
To: Madison, James


Dear Sir
Lexington (Kentucky) July 9. 1803.
Inclosed is a letter for Colo. Monroe which I will be thankful to you to inclose him in the first packett which may go to him from your Department.
We are all here in a state of perfect tranquillity, awaiting with patience & good temper the result of the mission. The present prospects in Europe have greatly heightened our expectations, and our disappointment in case of failure, will consequently be much keener. We have our hearts strongly set on the Island of Orleans, beleiving that our commerce will never flourish untill our jurisdiction is extended to the mouth of the Missi. Our present crops of wheat are smaller & more unpromising than usual. Fortunately for us, we are not in debt to each other. The loss of our crops, does not therefore break in on our capitals.
Our Elections will commence in three weeks. There is but one candidate in the State who is even suspected of federalism (& which he denies), & I believe he has little prospect of his election. I am vexed at the Hand Virginia has made of her elections. She deserves it; for a different result might with certainty have been produced, by a more judicious & equally convenient organization of the districts. With great respect & esteem I am dear sir Your friend & very Hbl svt.
John Breckinridge
 

   
   RC (DNA: RG 76, Preliminary Inventory 177, entry 125, box 2, Correspondence of John Breckinridge, 1791–1803); draft and FC of enclosure (DLC: Breckinridge Family Papers). For enclosure, see n. 1.



   
   Breckinridge’s letter to Monroe, dated 9 July 1803, concerned Monroe’s Kentucky land claims, local political affairs, the restoration of the deposit, and the importance of Monroe’s French mission to the trans-Appalachian west.



   
   In the April 1803 election in Virginia, Federalists gained three seats in the U.S. House of Representatives (National Intelligencer, 25 May 1803).


